United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                   IN THE UNITED STATES COURT OF APPEALS                             March 9, 2007

                                FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                        Clerk
                                 _____________________

                                      No. 05-60921
                                 _____________________


       GREGORIO R. MACHADO,

                                                      Petitioner,

                                             versus

       ALBERTO R. GONZALES, U.S. Attorney General,

                                                      Respondent.

              __________________________________________________

           Petition for Review of an Order of the Board of Immigration Appeals
              __________________________________________________

Before REAVLEY, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

       We reject Petitioner’s argument that this case was improperly transferred to

this Court under the Real I.D. Act, because his claim is not independent of his order

of removal. We consider this case as a petition for review of a removal order which


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Petitioner has previously assailed in his first petition for review filed in this Court.

      In 1999 this court dismissed Petitioner’s first petition for review because of

lack of jurisdiction. One panel cannot overrule another panel of the court. If we

were to consider the claim of the manner of removal to give us jurisdiction, we

would conclude that this is for Congress and the Executive and not for the courts.

      DISMISSED.




                                            2